CLAGETT, Associate Judge.
The present appeal is from an order of the Rent Administrator granting a rent increase pursuant to Section 4(b) of the District of Columbia Emergency Rent Act.1 The proceedings cover several hundred units in Good Hope Hills apartments. All of the units were completed after January 1, 1941, the original test date under the Rent. Act. Based upon a petition filed May 25, 1948, the Administrator on March 31,' 1949, increased the rent on a typical four-room and bath apartment fr< to $72.75 per month, although, the landlord had asked for $78.50 a month. There was no appeal from that' order. On August 1, 1950, the landlord claiming a further increase in operating expenses, asked for an increase on the typical apartment to $80 a month, or an increase of 10%. The Administrator issued his new order February 12, 1951, ratifying an order of one of his examiners, and increasing the rent on this apartment, to $75 per month. Rents on other apartments were increased proportionately. The. tenants have ¿ppealed.
In general the findings in the present case are in accord with the method outlined by us in Shapiro v. Bombardier, D.C.Mun.App., 63 A.2d 772. It is unnecessary to discuss the figures in detail. We have examined'each of the assignments of error. 'We find the conclusions of the Administrator sufficiently supported by the evidence and therefore affirm his order.
Affirmed.